Case 1:11-bk-11603-VK    Doc 819 Filed 07/20/21 Entered 07/20/21 12:19:57               Desc
                           Main Document Page 1 of 7


 1   TODD A. FREALY (SBN 198780)
     taf@lnbyb.com
 2   ANTHONY A. FRIEDMAN (SBN 201955)
     aaf@lnbyb.com                                           FILED & ENTERED
 3
     LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
 4   10250 Constellation Boulevard, Suite 1700                     JUL 20 2021
     Los Angeles, CA 90067
 5   Telephone: (310) 229-1234
                                                              CLERK U.S. BANKRUPTCY COURT
     Facsimile: (310) 229-1244                                Central District of California
 6                                                            BY gasparia DEPUTY CLERK


 7   Attorneys for Amy L. Goldman, Chapter 7 Trustee

 8

 9                          UNITED STATES BANKRUPTCY COURT
10
                             CENTRAL DISTRICT OF CALIFORNIA
11
                              SAN FERNANDO VALLEY DIVISION
12

13                                               Case No.: 1:11-bk-11603-VK
     In re
14                                               Chapter 7
     KEVAN HARRY GILMAN,
15                                               ORDER AUTHORIZING TRUSTEE TO
                         Debtor.                 ABANDON PERSONAL PROPERTY
16
                                                       [Alleged Malpractice Claim]
17
                                                 Hearing Date – VIA ZOOMGOV ONLY
18                                               Date: July 15, 2021
                                                 Time: 1:30 p.m.
19                                               Place: Courtroom 301
20                                                     21041 Burbank Blvd.
                                                    Woodland Hills, California 91367
21
                                                 ZOOMGOV INFORMATION
22                                               Video/audio web address:
                                                 https://cacb.zoomgov.com/j/1602871826
23                                               Meeting ID: 160 287 1826
24                                               Password: 083780
                                                 Telephone conference lines: 1-669-254-
25                                               5252 OR 1-646-828-7666

26

27

28
Case 1:11-bk-11603-VK       Doc 819 Filed 07/20/21 Entered 07/20/21 12:19:57              Desc
                              Main Document Page 2 of 7


 1          A hearing was held on July 15, 2021, at 1:30 p.m. before the Honorable Victoria S.

 2   Kaufman, United States Bankruptcy Judge, in Courtroom 301 of the United States Bankruptcy

 3   Court, located at 21041 Burbank Blvd., Woodland Hills, California 91367, via ZoomGov, to

 4   consider the Chapter 7 Trustee’s Notice of Intention to Abandon Personal Property [Alleged

 5   Malpractice Claim] (the “Notice to Abandon”) [Docket No. 795], which was filed by Amy L.

 6   Goldman, Chapter 7 trustee (the “Trustee”) for the bankruptcy estate of Kevan Harry Gilman (the

 7   “Debtor”). Anthony A. Friedman of Levene, Neale, Bender, Yoo & Brill L.L.P. appeared on

 8   behalf of the Trustee.    Charles Q. Jakob appeared on behalf of Tammy Phillips and Tammy

 9   Phillips, a Professional Law Corp. (collectively, “Creditors”).       All other appearances, as

10   applicable, are set forth on the record of the Court.

11          The Court, having considered the Notice to Abandon [Docket No. 795], Creditors’ ex

12   parte application for an extension of the deadline to respond to the Notice to Abandon (the “Ex

13   Parte Application”) [Docket No. 797], the Declaration in Opposition to Notice to Abandon Mis-

14   stated Malpractice Claim filed by Creditors [Docket No. 798], the Objection to Abandonment

15   Concerning Malpractice Claims and Request for Hearing (the “Opposition”) filed by Creditors

16   [Docket No. 799], the Notice of Hearing on the Notice to Abandon [Docket No. 803], the

17   Supplemental Notice Of Hearing to Be Held Remotely Using ZoomGov Audio And Video

18   [Docket No. 804], this Court’s Order granting the Ex Parte Application [Docket No. 807], and the

19   Trustee’s reply to the Opposition (the “Reply”) [Docket No. 812]; the Court having issued a

20   tentative ruling prior to the hearing, a true and correct copy of which is attached as Exhibit “A”

21   and incorporated herein by reference, which tentative ruling was adopted by the Court at the

22   conclusion of the hearing; the Court having heard and considered the arguments of counsel at the

23   hearing; and good cause appearing therefor,

24   ///

25   ///

26   ///

27   ///

28   ///
                                                       2
Case 1:11-bk-11603-VK       Doc 819 Filed 07/20/21 Entered 07/20/21 12:19:57               Desc
                              Main Document Page 3 of 7


 1           IT IS HEREBY ORDERED THAT:

 2           1.      All of the bankruptcy estate’s right, title and interest in and to the Debtor’s

 3   interests in all alleged malpractice claims in connection with legal representation of the Debtor as

 4   set forth in the Notice to Abandon, the Opposition and the Reply are abandoned to the Debtor.

 5           IT IS SO ORDERED.
                                                    ###
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     Date: July 20, 2021
24

25

26

27

28
                                                      3
 Case 1:11-bk-11603-VK         Doc 819 Filed 07/20/21 Entered 07/20/21 12:19:57                 Desc
                                 Main Document Page 4 of 7




                             United States Bankruptcy Court
                              Central District of California
                                    San Fernando Valley
                              Judge Victoria Kaufman, Presiding
                                  Courtroom 301 Calendar

Thursday, July 15, 2021                                                        Hearing Room         301

1:30 PM
1:11-11603    Kevan Harry Gilman                                                               Chapter 7

    #6.00     Chapter 7 trustee's notice of intention to abandon personal property



                                   Docket       795

  Tentative Ruling:
      Overrule objection to abandonment.

      I. BACKGROUND

      On February 7, 2011, Kevan Harry Gilman ("Debtor") filed a voluntary chapter 7
      petition. Amy L. Goldman was appointed the chapter 7 trustee (the "Trustee").

      On June 21, 2011, the Trustee filed a no asset report. From 2011 through present
      day, a span of over ten years, Debtor and Tammy R. Phillips and Tammy R. Phillips,
      a Prof. Law Corp. ("Creditors") engaged in extensive litigation.

      On November 26, 2020, Creditors filed a motion to direct the Trustee to administer
      estate assets or, in the alternative, remove the Trustee (the "Administration Motion")
      [doc. 761]. On December 10, 2020, to help the Trustee address the assertions in the
      Administration Motion, the Trustee filed an application to employ counsel [doc.
      765]. Upon hiring counsel, the Trustee investigated certain alleged malpractice
      claims held by the estate. Declaration of Amy L. Goldman [doc. 812], ¶ 7.

      On January 28, 2021, the Trustee filed a Notice of Assets [doc. 783] for the purpose
      of setting a claims bar date. Goldman Declaration, ¶ 6. The claims bar date was set
      for May 3, 2021. On May 3, 2021, Creditors filed claims against the estate in the
      amounts of $1,127,907.14 and $809,974.71.

      On May 13, 2021, Debtor’s counsel filed a notice of Debtor’s death [doc. 793]. On
      the same day, the Trustee filed a notice of her intent to abandon alleged claims held
      by the estate (the "Abandonment Notice") [doc. 795]. In the Abandonment Notice,
      the Trustee stated that she intended to abandon Debtor’s interests in an alleged


7/14/2021 10:17:32 AM                        Page 11 of 15
  Case 1:11-bk-11603-VK         Doc 819 Filed 07/20/21 Entered 07/20/21 12:19:57                   Desc
                                  Main Document Page 5 of 7




                              United States Bankruptcy Court
                               Central District of California
                                      San Fernando Valley
                                Judge Victoria Kaufman, Presiding
                                    Courtroom 301 Calendar

Thursday, July 15, 2021                                                          Hearing Room         301

1:30 PM
CONT...       Kevan Harry Gilman                                                                Chapter 7
      malpractice claim in connection with prepetition legal representation of Debtor. The
      Trustee also stated that, in investigating these alleged claims, the Trustee learned that
      Debtor’s attorneys resolved any prepetition malpractice claim by agreeing to
      represent Debtor for free (the "Representation Agreement"), and that, in any event,
      the Trustee’s investigation revealed that the alleged malpractice claims are time
      barred.

       On May 27, 2021, Creditors filed an opposition to the Abandonment Notice (the
       "Opposition") [doc. 799] and a declaration by Charles Jakob, Creditors’ counsel (the
       "Jakob Declaration") [doc. 798]. In the Opposition and the Jakob Declaration,
       Creditors allege that Debtor’s counsel committed malpractice for the following
       reasons: (A) counsel took an untimely appeal from a 2007 judgment entered against
       Debtor; (B) in 2008, counsel appealed fee awards in favor of Creditors, which
       appeals were unsuccessful because counsel did not preserve a record adequate for
       review; and (C) counsel made arguments that were wrong, and, in March 2020, an
       appellate court agreed with Creditors. Creditors also argue that the Representation
       Agreement was either ineffective for lack of adequate disclosure, or, if effective,
       settled only one of the alleged malpractice claims. Creditors also argue that the
       alleged malpractice claim are not time barred.

       On July 8, 2021, the Trustee filed a reply to the Opposition (the "Reply") [doc. 812].
       In the Reply, the Trustee reiterates that the claims are time barred, and asserts that:
       (A) Debtor settled the malpractice claims with his counsel; and (B) certain of the
       claims did not ripen until after the petition date and, as a result, are not property of
       the estate; and (C) to recover damages for malpractice, the Trustee would have to
       prove that, but for the alleged acts of malpractice, Debtor would not have incurred
       the damages owed to Creditors.

       II. ANALYSIS

       Pursuant to 11 U.S.C. § 554(a), "[a]fter notice and a hearing, the trustee may abandon
       any property of the estate that is burdensome to the estate or that is of inconsequential
       value and benefit to the estate." To approve a request to abandon property, the court
       must find that "(1) the property is burdensome to the estate or (2) of inconsequential
       value and inconsequential benefit to the estate" by a preponderance of the evidence. In
       re Viet Vu, 245 B.R. 644, 647, 650 (B.A.P. 9th Cir. 2000).


7/14/2021 10:17:32 AM                         Page 12 of 15
 Case 1:11-bk-11603-VK        Doc 819 Filed 07/20/21 Entered 07/20/21 12:19:57                  Desc
                                Main Document Page 6 of 7




                             United States Bankruptcy Court
                              Central District of California
                                    San Fernando Valley
                              Judge Victoria Kaufman, Presiding
                                  Courtroom 301 Calendar

Thursday, July 15, 2021                                                       Hearing Room          301

1:30 PM
CONT...       Kevan Harry Gilman                                                               Chapter 7

      Here, the record shows that the alleged malpractice claims are burdensome to the
      estate and of inconsequential value and benefit to the estate. In their Opposition,
      Creditors focus on the merits of the alleged malpractice claims. However, Creditors
      do not provide any analysis regarding the value of the alleged claims to the estate.

      In fact, Creditors’ own lengthy statement of the facts and legal commentary on the
      several alleged claims undermine Creditors’ opposition to abandonment.
      Apparently, in Creditors’ own view, pursuit of the alleged claims will involve several
      disputed issues. In reviewing the Opposition and the Reply, those issues include,
      among other disputes: (A) whether Debtor was damaged by the alleged malpractice,
      including whether Debtor would have been successful but for the alleged acts of
      malpractice; (B) whether the alleged claims are time barred; (C) whether the alleged
      claims are property of the estate; (C) whether the Representation Agreement resolved
      some or all prepetition claims that would otherwise be property of the estate; and (D)
      whether, to the extent the Representation Agreement does not preclude future
      malpractice claims, Debtor’s counsel’s years of representation of Debtor creates a
      setoff right against any damages incurred by Debtor.

      Assuming the Trustee had the resources, in the estate, to engage counsel to pursue
      the alleged malpractice claims and succeeded in establishing that malpractice took
      place and caused damages to Debtor (also that those damages belong to the estate),
      litigation of these issues would be burdensome to the estate. See 11 § 554(a)
      (requiring a showing that the property is burdensome to the estate or of
      inconsequential value and benefit). Debtor has now died, taking with him relevant
      testimony regarding, among other things, the terms of his Representation Agreement.
      Moreover, this case has been pending for over ten years. Even if the Court ignores
      the evidentiary issues presented by the death of a relevant witness, expending
      additional years of time to litigate the alleged malpractice claims, when such claims
      may be time barred or may not be property of the estate, is burdensome to this estate.
      Creditors have not made a showing to the contrary. Consequently, the Court will
      allow abandonment of the alleged malpractice claims.

      III. CONCLUSION

      The Court will allow abandonment of the alleged malpractice claims.


7/14/2021 10:17:32 AM                       Page 13 of 15
 Case 1:11-bk-11603-VK       Doc 819 Filed 07/20/21 Entered 07/20/21 12:19:57          Desc
                               Main Document Page 7 of 7




                            United States Bankruptcy Court
                             Central District of California
                                   San Fernando Valley
                             Judge Victoria Kaufman, Presiding
                                 Courtroom 301 Calendar

Thursday, July 15, 2021                                                 Hearing Room      301

1:30 PM
CONT...         Kevan Harry Gilman                                                Chapter 7

      The Trustee must submit an order within seven (7) days.
                                     Party Information
  Debtor(s):
       Kevan Harry Gilman                        Represented By
                                                   Mark E Ellis
  Trustee(s):
       Amy L Goldman (TR)                        Represented By
                                                   Anthony A Friedman




7/14/2021 10:17:32 AM                      Page 14 of 15
